United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Julian, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1077
Issued: December 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal from a January 20, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on its
finding that he had the capacity to perform the duties of a telephone operator. On appeal,
appellant argues that he is unable to work as a telephone operator because he cannot perform fine
manipulation with his hands.
FACTUAL HISTORY
On January 5, 2006 appellant, then a 47-year-old rural mail carrier, filed an occupational
disease claim alleging that he sustained bilateral carpal tunnel syndrome due to factors of his
federal employment. He stopped work on December 27, 2005. The Office accepted the claim
for bilateral carpal tunnel syndrome and paid appellant compensation beginning January 3, 2006.

On March 10, 2006 Dr. Daniel F. Murphy, a Board-certified orthopedic surgeon,
performed a left carpal tunnel release. A June 19, 2006 functional capacity evaluation (FCE),
performed for Dr. Murphy, established that appellant could work eight hours per day in a
sedentary/light capacity with lifting restrictions of 15 pounds. The FCE also indicated that
appellant could not perform fine hand movements with the right or left hand. In an initial work
conditioning evaluation dated September 29, 2006, a functional capacity evaluator indicated that
Dr. Murphy had not rated appellant’s work capacity on that date but noted that the June 20, 2006
FCE showed that he could perform sedentary/light work with lifting restrictions of 15 pounds.
In a report dated April 12, 2007, Dr. Murphy diagnosed residual left nerve root irritation
following a carpal tunnel release. He found that appellant had permanent work restrictions in
accordance with the September 29, 2006 functional capacity evaluation.
The Office referred appellant for vocational rehabilitation. In a report dated March 12,
2008, the rehabilitation counselor noted that the September 29, 2006 FCE indicated that he could
perform sedentary employment. She related that appellant asserted that he was unable to drive a
motor vehicle because of difficulty grasping the steering wheel.
In a progress report dated April 22, 2008, Dr. Murphy opined that appellant had “work
restrictions as outlined in his FCE from September 2006. This includes sedentary to light job
with [a] 15[-]pound lifting restrictions. These restrictions will not allow him to return to the
previous job he had as a rural letter carrier.”
The rehabilitation counselor performed a labor market survey and identified the position
of telephone operator/receptionist as within appellant’s work restrictions and vocational ability.
She noted that the specific vocational preparation for the position was 30 days to 3 months and
that the work was sedentary with occasional lifting of 10 pounds or less. The rehabilitation
counselor further found that labor market surveys conducted in April 2008 showed that the
positions of receptionist, customer service professional, telephone representative and
switchboard operator were reasonably available within appellant’s geographical area. In a report
dated May 7, 2008, she noted that appellant’s opportunity for successful rehabilitation was
guarded as he had applied for disability benefits with the Social Security Administration and
believed that he could not use his hands due to pain.
On May 7, 2008 an Office rehabilitation specialist opined that the positions of telephone
operator or protective service operator were reasonably available within appellant’s commuting
area. She opined that he had the specific vocational preparation for the positions based on his
work history and that he had the physical capacity to perform the positions.
By letter dated June 13, 2006, the Office informed appellant of its determination that the
positions of protective service operator, security officer and telephone operator were within his
limitations. It advised that he would have 90 days of assistance in finding a position.
On September 16, 2008 the rehabilitation specialist closed the case after unsuccessful
placement.1 By letter dated November 20, 2008, the Office notified appellant that it proposed to
1

On October 28, 2008 the rehabilitation counselor related that appellant had cancelled meetings and did not
respond to correspondence. She noted that he maintained that he was unable to drive.

2

reduce his compensation based on its finding that he had the physical and vocational ability to
perform the position of telephone operator. It provided him 30 days to submit additional
evidence or argument. The Office enclosed a description of the position of telephone operator
from the Dictionary of Occupational Titles. The position was sedentary but required often-using
hands to handle or control objects and often making repetitive motions.
On December 11, 2008 appellant related that he was submitting a report from
Dr. Murphy, which established that he was unable to work as a telephone operator.2
By decision dated January 20, 2009, the Office finalized its reduction of appellant’s
compensation effective January 18, 2009 as he had the capacity to work as a telephone operator
with wages of $300.00 per week. It noted that he had not submitted a report from Dr. Murphy as
stated in his December 11, 2008 letter. The Office calculated appellant’s new wage-earning
capacity in accordance with the principles set forth in Albert C. Shadrick.3
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.4 Under section 8115(a), wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or
her wage-earning capacity or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect wageearning capacity in his or her disabled condition.5
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience.6 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the

2

A report from Dr. Murphy did not accompany appellant’s December 11, 2008 correspondence.

3

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

4

T.O., 58 ECAB ___ (Docket No. 06-1458, issued February 20, 2007).

5

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

6

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

3

principles set forth in Albert C. Shadrick7 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS
The Board finds that the Office did not properly reduce appellant’s compensation based
on his ability to earn wages as a telephone operator. The medical evidence from Dr. Murphy,
appellant’s attending physician, established that he was no longer totally disabled; thus, the
Office properly referred him for vocational rehabilitation. The rehabilitation counselor found
that appellant had the physical and vocational capacity to perform the duties of a telephone
operator. On appeal, appellant argues that he is unable to work as a telephone operator because
the position requires fine hand manipulation.
The medical evidence is insufficient to support a finding that the position of telephone
operator was within appellant’s physical limitations. The issue of whether an employee has the
physical ability to perform a selected position is primarily a medical question that must be
resolved by the medical evidence.8 A June 19, 2006 FCE performed for appellant’s attending
physician, Dr. Murphy, found that appellant could work at a sedentary/light level with lifting
under 15 pounds. The June 2006 FCE specified that appellant could not perform fine hand
movements with either hand. On September 29, 2006 a functional capacity evaluator noted that
he had undergone a June 19, 2006 FCE, which indicated that he could perform sedentary/light
work lifting 15 pounds or less. In a report dated April 12, 2007, Dr. Murphy found that appellant
had permanent work restrictions in accordance with the FCE.9 On April 22, 2008 he found that
appellant could not work as a rural letter carrier but could work with the restrictions outlined in
his FCE. The position of telephone operator is classified as sedentary with lifting under
10 pounds occasionally, which is within the lifting restrictions set forth by his attending
physician. However, the position also requires use of the hands to handle or control objects and
to make repetitive motions “often.” The June 2006 FCE prohibited appellant from using his
hands for fine manipulation. There is no medical evidence addressing whether the repetitive
motions and use of the hands handling and controlling objects as a telephone operator constitutes
fine manipulation; consequently, it is unclear whether appellant had the capacity to work as a
telephone operator. The Office, therefore, has not met its burden of proof to reduce his
compensation benefits based on the selected position of telephone operator.
CONCLUSION
The Board finds that the Office did not properly reduce appellant’s compensation based
on its finding that he had the capacity to perform the duties of a telephone operator.

7

Supra note 3.

8

See Maurissa Mack, 50 ECAB 498 (1999); Robert Dickinson, 46 ECAB 1002 (1995).

9

Dr. Murphy referenced a September 29 2006 FCE; however, the FCE was performed on June 19, 2006.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2009 is reversed.
Issued: December 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

